                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                        :
In re:                                                  :        Chapter 11
                                                        :
GUE Liquidation Companies, Inc., et al., 1              :        Case No. 19-11240 (LSS)
                                                        :
                    Debtors.                            :        (Jointly Administered)
                                                        :
                                                                 Hearing Date: Nov. 20, 2019 at 2:00 p.m. (ET)
                                                        :
                                                                 Objection Deadline: Nov. 13, 2019 at 4:00 p.m. (ET)
                                                        :

                                  NOTICE OF MOTION AND HEARING

                     PLEASE TAKE NOTICE that, on November 6, 2019, GUE Liquidation

 Companies, Inc. and certain of its direct and indirect domestic subsidiaries, as debtors and

 debtors in possession (collectively, the "Debtors") filed the Debtors' Motion for an Order

 (I) Approving Debtors' Assumption of, and Assignment to FTD, LLC, Certain Agreement and

 (II) Granting Related Relief (the "Motion") with the United States Bankruptcy Court for the

 District of Delaware (the "Court").

                     PLEASE TAKE FURTHER NOTICE that, any responses or objections to the

 Motion must be in writing and filed with the Clerk of the Court, 824 North Market Street, 3rd

 Floor, Wilmington, Delaware 19801 on or before November 13, 2019 at 4:00 p.m. (prevailing

 Eastern Time).

                     PLEASE TAKE FURTHER NOTICE that, if any objections to the Motion are

     received, the Motion and such objections shall be considered at a hearing before The Honorable

 1
           The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
           numbers, if any, follow in parentheses): GUE Liquidation Companies, Inc. (5852); Bloom That, Inc.
           (9936); GUE Liquidation Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104);
           FSC Phoenix LLC (7970); GUE Liquidation, Inc. (1271); GUE Liquidation.CA, Inc. (7556);
           GUE Liquidation.COM, Inc. (4509); GUE Liquidation Group, Inc. (9190); GUE Liquidation Mobile, Inc.
           (7423); GUE Liquidation Giftco, LLC (5832); Provide Cards, Inc. (3462); GUE Liquidation Commerce
           LLC (0019); and GUE Liquidation Creations, Inc. (8964). The Debtors' noticing address in these
           chapter 11 cases is 3113 Woodcreek Drive, Downers Grove, IL 60515.


 RLF1 22401152v.1
 Laurie Selber Silverstein, United States Bankruptcy Judge for the District of Delaware, at the

 Court, 824 North Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801 on

 November 20, 2019 at 2:00 p.m. (prevailing Eastern Time).

                   PLEASE TAKE FURTHER NOTICE THAT, IF NO OBJECTIONS TO

THE MOTION ARE TIMELY FILED, SERVED AND RECEIVED IN ACCORDANCE

WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF REQUESTED IN

THE MOTION WITHOUT FURTHER NOTICE OR HEARING.




                                                2
RLF1 22401152v.1
Dated: November 6, 2019       Respectfully submitted,
       Wilmington, Delaware

                              /s/ Megan E. Kenney
                              Daniel J. DeFranceschi (No. 2732)
                              Paul N. Heath (No. 3704)
                              Brett M. Haywood (No. 6166)
                              Megan E. Kenney (No. 6426)
                              Sarah E. Silveira (No. 6580)
                              RICHARDS, LAYTON & FINGER, P.A.
                              One Rodney Square
                              920 N. King Street
                              Wilmington, Delaware 19801
                              Telephone: (302) 651-7700
                              Facsimile: (302) 651-7701
                              Email: defranceschi@rlf.com
                                     heath@rlf.com
                                     haywood@rlf.com
                                     kenney@rlf.com
                                     silveira@rlf.com

                                     -and-

                              Heather Lennox (admitted pro hac vice)
                              Thomas A. Wilson (admitted pro hac vice)
                              JONES DAY
                              901 Lakeside Avenue
                              Cleveland, Ohio 44114
                              Telephone: (216) 586-3939
                              Facsimile: (216) 579-0212
                              Email: hlennox@jonesday.com
                                     tawilson@jonesday.com

                              Brad B. Erens (admitted pro hac vice)
                              Caitlin K. Cahow (admitted pro hac vice)
                              JONES DAY
                              77 West Wacker
                              Chicago, Illinois 60601
                              Telephone: (312) 782-3939
                              Facsimile: (312) 782-8585
                              Email: bberens@jonesday.com
                                      ccahow@jonesday.com

                              ATTORNEYS FOR DEBTORS AND
                              DEBTORS IN POSSESSION



                                 3
RLF1 22401152v.1
